Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed July 13, 2022 has been received and entered.  With the entry of the amendment, claims 2, 8, 9, 15, 17 and 18 are cancelled, and claims 1, 3-7, 10-14, 16, 19-21 and new claim 22 are pending for examination.
 
Drawings
The replacement drawing was received on June 11, 2020.  The drawing is approved.

Claim Rejections - 35 USC § 112
The rejection of claims 16-18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the amendments of July 13, 2022.  

Claim Objections
The objection to claim  19 because  it appears that “1/1 to 2/1” should be “1:1 to 2:1” for proper ratio format is withdrawn due to the amendment of July 13, 2022 clarifying the claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 11-14, 16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2003-277942 (hereinafter ‘942), as evidenced by EITHER  Kotha, et al “Rongalite: A Useful Green Reagent in Organic Synthesis” (hereinafter Kotha article) OR Polenov, et al “Mechanism of Decomposition of Sodium Hydroxymethanesulfinate In Aqueous Solution” (hereinafter Polenov article), and further EITHER alone OR optionally further evidenced by Tachibana et al (US 2011/0051387).
Claim 1: ‘942 provides an electroless gold plating bath (liquid/solution) (0009, 0026), comprising at least one source of gold ions (0009, 0010), at least one reducing agent for gold ions (0009, 0015-0016), where the bath can also comprise an ethylenediamine derivative where the derivative can be N, N’-diethylethylenediamine, for example (0009, 0021-0024, note the stabilizing agent, where N,N’-diethylethylenediamine is specifically listed as an option). In ‘942, the pH of the bath can be in the claimed range (note pHs in Table 1, all in claimed range). As well, in ‘’942,  the pH range can also be 5 to about 10 (0029), and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
(A) As to using branched alkyl residues of 3-6 carbon atoms for the R1 and R2 such that the ethylenediamine derivative meets the requirements of Formula (I) as claimed, while ‘942 exemplifies N, N’-diethylethylenediamine, it also allows other stabilizer agents to be used of formula 1 (0020-0024), and (1) in the formula 1 of ‘942 it is indicated and exemplified that R3-R6 can be H, and R1 and R2 (corresponding to applicant’s R1 and R2) can specifically be branched alkyl groups such as isopropyl, isobutyl with 3 or 4 carbons each, and thus it would be understood that the claimed formula (I) with branched alkyl groups as claimed would be taught by ‘942 (0020-0024), and would give a stabilizer meeting the requirements of claim 1 to use.  (2) Or, at the least, in the formula 1 of ‘942 it is indicated and exemplified that R3-R6 can be H, and R1 and R2 (corresponding to applicant’s R1 and R2) can specifically be branched alkyl groups such as isopropyl, isobutyl with 3 or 4 carbons each, and thus it would be understood that the claimed formula (I) with branched alkyl groups as claimed would be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention by optimizing from the possible R groups to use, and would give a stabilizer meeting the requirements of claim 1 to use.  It is noted that applicant has attempted to show criticality of their formula with comparison of Examples in the specification, however, criticality commensurate in scope to what is claimed has not been shown, where (1) only one of the possible branched groups that can be used in the invention is tested, only two of the lower carbon amounts of linear chains are tested, and these are only tested at one point, so it is not clear what happens at other points and at higher carbon amounts in the R groups for example (noting that no limit as to the amount of enhancer is provided in claim 1, for example, and even claims 6 and 7  give a much wider range than tested, and things such as amount of reducing agent can affect results).  Furthermore, as to use of alkyl branched groups, no specific comparison has been made other than the single alkyl isopropyl group as claimed for Example 1.  It is not shown that this is necessarily superior to other groups tested, where the Examiner 2 and 3 materials (unbranched alkyl) tend to have superior plating rates, for example (Table 7 of the specification) (and even if Example 1 material has less plate out, the other baths still deposited layers without any plating rate reduction).  (2) Additionally, as noted there is no limit as to the amount of the material in claim 1 as long as the ratio is met, so it is not shown that the amount is large enough to have an effect at all ranges, or as the amount increased that above a certain amount a negative effect will not occur. (3) As worded in claim 1, additional materials could be present (noting the comprising language) which would have an effect on the results, such as additional and different reducing agent than that claimed, a new stabilizer, other metal ions, etc. It is not indicated what would happen with these cases.  Note MPEP 716.02(d).  Therefore, a showing of criticality has not been made.  An additional declaration was provided on January 21, 2022 which appears to indicate that tests were done at a 2.5:1 ratio of enhancer: reducing agent with further material for R1 and R2 within the scope of the claims (note page 7), however, what is presently claimed is the use of branched  alkyl residues for R1 and R2 with 3 to 6 carbon atoms – while N, N’diethylethylenediamine would not be Branched or have 3 carbons on each residue, N, N’ dimethylethylenediamine would not be Branched or have 3 carbons on each residue, N, N’ dipropylethylenediamine would not be Branched, and triethylenetetraamine would not be  Branched and does not appear to have 3 carbon atoms on each residue, for example.  Furthermore, it is not indicated that the branched will necessarily be better than other non-claimed material, such as the non-branched amines as to plating speed (note Table of page 7).  As well, again as discussed above, only one point tested as to this, the claims would allow other additional material, etc. 
(B) As to the bath being aqueous (1) ‘942 indicates that the gold compound used would be water soluble (0009) and the amounts of material used would indicate an additional solvent would need to be present (note 0011, 0015, 0017, 0020, 0025, Table 1), and furthermore, reference to evaporation of water is provided if the temperature is too high (0027), indicating that water would be present, and no solvent other than water indicated as present, and thus it would be understood that the bath is aqueous and water is the prevailing liquid medium to give the solubility of the gold compound and solvent in the bath.  Alternatively (2) ‘942 indicates that the gold compound used would be water soluble (0009) and the amounts of material used would indicate an additional solvent would need to be present (note 0011, 0015, 0017, 0020, 0025, Table 1), and furthermore, reference to evaporation of water is provided if the temperature is too high (0027), indicating that water would be present, and thus it would at least be suggested to one of ordinary skill in the art before the effective filing date of the claimed invention to provide that the bath is aqueous to provide a solvent where the gold compound is indicated as water soluble and it is indicated that water would be acceptably present in the bath, and no other solvent other than water is indicated as being used, and thus it would be suggested to use water at the prevailing liquid medium.  Alternatively, the Examiner would further take Official Notice that it would be conventional to use water as the solvent/prevailing liquid medium in gold electroless plating solutions with water soluble gold compounds (as applicant has not traversed this position from the Office Action of May 19, 2020, it is understood to be agreed to), and this would further suggest to one of ordinary skill in the art to use water as the solvent/prevailing liquid medium for the electroless plating bath of ‘942 with an expectation of providing a predictably acceptable bath using conventional solvent.
(C) As to the reducing agent being an aliphatic aldehyde (such as formaldehyde, noted in the specification as filed as an aliphatic aldehyde, note page 7, line 16 of the specification as filed), ‘942 provides that the reducing agent used in the plating bath can be formaldehyde sodium sulfoxylate (rongalite) (0016), plating bath temperature can be 60-100 degrees C (0027), and the source of gold can be a gold cyanide compound such as gold cyanide potassium or sodium (0009-0010).  
(C)(1) Using Kotha article as evidence: Kotha article evidences that rongalite (formaldehyde sodium sulfoxylate) was found to decompose in aqueous solution at 80 degrees C to produce formaldehyde among other compounds (page 1650).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘942 to optimize the plating bath temperature from the range given, giving a temperature of 80 degrees C for use, for example, where In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    Furthermore, at the least, as discussed above, it would have been obvious to optimize the pH range from the range given by ‘942, which would result in values such as 5, 5.5, etc. from the range described for ‘942. As a result, as evidenced by Kotha article, it would be understood that the plating bath, discussed to be aqueous in part (A) above, and containing rongalite, and described as being usable for an extended period (‘942 note 0035 times of plating and repeated use 0036 and also 0017), would be understood to have decomposition of the rongalite giving formaldehyde in the plating bath, or at least be suggested to do so with an expectation of predictably acceptable results, given the known decomposition of rongalite to formaldehyde at this temperature in aqueous solution, and since formaldehyde would be present as an aliphatic aldehyde, it would be understood to provide a reducing agent of formaldehyde present to the extent claimed.
(C)(2): Using Polenov article as evidence: Polenov article evidences that Rongalite was found to decompose in aqueous solution at approx. 343 K (approx. 70 degrees C) (page 677), where the pH of such solution for decomposition can start at approx. 8 and continue downwards over time (figure 4).  The decomposition produces formaldehyde among other compounds (pages 676-677). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘942 to optimize the plating bath temperature from the range given, giving a temperature of 70 degrees C for use, for example, where In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).    Furthermore, at the least, as discussed above, it would have been obvious to optimize the pH range from the range given by ‘942, which would result in values such as 8, 7.8, etc. from the range described for ‘942 and also note the use of a pH of 8 in the Table 1 after 0038 in ‘942). As a result, as evidenced by Polenov article, it would be understood that the plating bath, discussed to be aqueous in part (A) above, and containing rongalite, and described as being usable for an extended period (‘942 note 0035 times of plating and repeated use 0036 and also 0017), it would be understood to have decomposition of the rongalite giving formaldehyde in the plating bath, or at least be suggested to do so with an expectation of predictably acceptable results, given the known decomposition of rongalite to formaldehyde at this temperature in aqueous solution, and since formaldehyde would be present as an aliphatic aldehyde, it would be understood to provide a reducing agent of formaldehyde present to the extent claimed.
Furthermore, optionally using Tachibana, Tachibana evidences that for gold electroless plating with a gold cyanide compound such as gold potassium cyanide or gold sodium cyanide, the reducing agent can be a aliphatic saturated aldehyde such as formaldehyde at a plating bath temperature of 40-90 degrees C(0117-0122).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by providing the plating bath of ‘942 with rongalite and a temperature of 70 or 80 degrees C, that the decomposition to formaldehyde would be considered to provide a predictably acceptable plating as evidenced by Tachibana as formaldehyde along the rongalite of ‘942 would be a known reducing agent for similar gold cynanide compounds.
(D) As to the molar ratio of reducing agent (formaldehyde) to plating enhancer, ‘942 provides that the reducing agent amount can be 0.001 to 1 mol/l (0017) (or 1  to 1000 mmol/l), and the enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) amount can be 0.001 to 10 mmol/l, for example (0025), where the reducing agent amount can overlap with the enhancer amount (such as at 1 to 10 mmol/l), meaning that, for example, there can be points of 1:1 ratio of moles of enhancer to reducing agent. Furthermore, as to the amount of formaldehyde present, noting the formula of rongalite as evidence by Kotha article (Na+HOCH2SO2-.2H2O, page 1650) or Polenov article (HCOH2SO2Na-2H2O, page 677) and the break up to sodium sulfite, sodium sulfide, formaldehyde, and water and liberate sulfur dioxide and hydrogen sulfide (page 1650, when using Kotha article) and when using Polenov article noting the breakup into formaldehyde and other materials (page 676), it would have been obvious to one of ordinary skill in the art before the effective filing dates of the claimed invention to determine the amount of formaldehyde and other materials resulting from the decomposition of the rongalite (at least at a specific time) and that this would be a percentage of the rongalite based on the formed materials, and the amount enhancer to use in order to provide controlled results to allow consistent plating results, and as a result of such optimization the amount of enhancer and formaldehyde would give ratio results in the claimed range.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicant has provided an example as to the ratio, but the showing is not commensurate in scope to what is claimed, with only testing one enhancer compound, and also not showing the benefits for the specific 0.8 to 3 range, discussing only 1-2 to 1.  Therefore, a showing of criticality are required by MPEP 716.02(d) is not made.
Claim 3: When using the branched alkyl residues of ‘942 as discussed above for claim 1, R1 and R2 can be the same and (0021-0023), and it would have been obvious to select from the materials indicated, giving a selection of R1 and R2 as claimed.
Claim 4: When using the branched alkyl residues as discussed of ‘942 discussed for claim 1  and 2 above, there would be no amino or hydroxyl moieties in the alkyl groups for R1 and R2.
Claim 5: As to using iso-propyl (isopropyl) for R1 and R2, isopropyl would be indicated as an option for R1 and R2 (0021-0023).  Applicant has argued that branched groups/isopropyl would be shown in the Examples to provide superior results, but as discussed for claim 1 above, a showing commensurate is scope with what is claimed has not been made.
Claim 6: the concentration of the plating enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) can be 0.001 to 10 mmol/l (0025), which overlaps the claimed range of 0.001 to 1 mol/l (1 to 1000 mmol/l), and it further would have been obvious to optimize within the range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Claim 7: Furthermore, as to the concentration of plating enhancer of 10-100 mmol/L, in ‘942,  the concentration of the plating enhancer (stabilizing agent, such as N, N’-diethylethylenediamine or other ethylenediamine derivative in ‘942) can be 0.001 to 10 mmol/l  (0025), overlapping the claimed range of 10-100 mmol/l and it further would have been obvious to optimize within the range, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Also note that as discussed in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 11: In ’942, the amount of gold can be 0.002 to 0.05 mol/l (0011), which given a mol. weight of gold of about 197 g/mol (the Examiner takes Official Notice that this would be the mol. weight of gold, as applicant has not traversed this position from the Office Action of May 19, 2020 it is understood to be agreed to), would give about 0.39 to 9.85 g/l, in the claimed range.
Claim 12: In ‘942, the gold plating bath can further contain a complexing agent that can be a carboxylic acid such as ethylenediaminetetraacetic acid (EDTA) (0009, 0013).
Claim 13: ‘942 further provides plating with the plating bath as discussed for claim 1 above, where a substrate (plated object) would be provided and at least a portion of the surface of the substrate would be contacted with the plating bath, and thereby depositing a gold layer onto the at least a portion of the surface of the substrate (0026, 0030, 0033-0036).
Claim 14: The portion of the surface to be plated can consist of nickel layer, for example (0030).
Claims 16 and 22: As to the use of aliphatic aldehyde of formaldehyde, this is indicated as discussed for claim 1 above, and the use of formaldehyde would be an option for claim 16  (note that as discussed for claim 1 above, the rongalite would be a precursor of formaldehyde – aliphatic aldehyde).
Claim 19: the optimization of the ratio of enhancer:reducing agent would also cover values in the  range of 1:1-2:1 as discussed for claim 1 above.  Again, a showing is not made as to the example range ratio, where example at 1:1-2:1 are indicated in the single example of branched material(at Table 8) of the specification, but other branched materials and reducing agents are allowed in the claim and other material in general, such as additional reducing agent, stabilizer, etc, so it is not shown that this would apply to all that can be claimed.  The testing in the declaration also uses actually at best does not show criticality of the enhancer:reducing agent ratio of 1-2:1, where the 0.5:1 enhancer :reducing agent is as good as at 1:1 and better than 2:1, and further no showing of what happens at greater than 2:1 occurs.
Claim 20: As to the stable for at least 2 days, ‘942 indicates that the inventive bath is stable (note 0036 and second to last line on Table 2, indicating that the inventive example with “good” or “O” results is stable). ‘942 does not indicate the exact time of stability, but since indicated as stable, and with testing with two turns of the bath (0036), and the same materials as claimed present, it is understood that the same stability of at least 2 days would be present.
Claim 21:As to the standard deviation of thickness, ‘942 indicates that the plating of a thickness would be formed (0033), that the appearance would be uniform (0031) and controlled plating rate provided (note 0035, Table 2, first line), and the same materials as claimed are present, and therefore, it would be understood that a uniform coating thickness would be formed with a standard deviation of thickness in the claimed range.

Claim  10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘942 as evidenced by EITHER Kotha article OR Polenov article, EITHER alone OR further as evidenced by Tachibana as applied to claims 1, 3-7, 11-14, 16 and 19-22 above, and further specifically as evidenced by Polenov article.
Claim 10:  in ‘942 pH of the bath can be in the claimed range (note pHs in Table 1, all in claimed range). As well, in ‘942,  the pH range can also be 5 to about 10 (0029), and it would have been obvious to optimize from the range given, giving a value in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
When using Polenov article alone as the evidentiary reference, Polenov article shows how the pH range can start at approx. 8  for decomposition and decomposition also occur as the solution passes through pHs down to 6 (figure 4).  Therefore, it would be understood from the evidence of Polenov article that the decomposition of the rongalite occurs in the pHs in the claimed range.  
When using Kotha article and further as evidenced by Polenov article, Kotha article describes that the rongalite decomposes, but also has maximum stability at pH 6-9.  However, Kotha article does not specifically state that decomposition does not occur at this range. Polenov article shows how the pH range can start at approx. 8  for decomposition and decomposition also occur as the solution passes through pHs down to 6 (figure 4).  Therefore, it would be understood from the evidence of Polenov article that the decomposition of the rongalite occurs in the pHs in the claimed range.  

The Examiner notes page 1 of the PubChem description of N, N’-diethylethylenediamine as indicating the formula of this compound.  The Examiner notes page 1 of the ChemicalBook description of N, N’-bis(3-aminopropyl)ethylenediamine as indicating the formula of this compound. The Examiner notes Iacovangelo (US 4978559) noting the conventional use of water as the solvent/prevailing liquid medium for an electroless gold plating bath with water soluble gold compounds (abstract, column 5, lines 10-25).

Response to Arguments
Applicant's arguments July 13, 2022 have been fully considered. 
It is argued that the teaching of Japan ‘942 as to the amount of the enhancer is limited to 0.001 to 10 mmol/l, and the teaching as to 0.002 to 1 mol/l would be a typographical error, and when this error is recognized and corrected ‘942 would not render obvious to the claimed invention.  Applicant also argues that the disclosure in the experimental section of ‘942 would use 20 and 30 ppm amounts (giving amounts of 0.227 mmol/l, 0.340 mmol/l, 0.258 mmol/l, for example) and therefore, applicant argues that the compounds of Formula 1 should be used in a concentration of about 0.2 to 0.35 mmol/l, and the 0025 range would give usual optimization successful in a range of 0.001 to 10 mmol/l, and more preferred range of 0.002 to 1 mmol/l.  It is further argued that because the concentration of the enhancer compounds is so low in ‘942 and the amount of reducing agent is so relatively high (on the order of 1000 times higher) they cannot possibly yield the molar ratio of moles of the plating enhancer compound of enhancer to reducing agent of 0.8 to 3 as claimed.
The Examiner has reviewed these arguments, however, the rejection above is maintained.  Even accepting applicant’s position that the enhancer amount of ‘942 is taught to be 0.001 t0 10 mmol/l (broad range) and 0.002 to 1 mmol/l preferred, this gives a possible range of enhancer of 0.001 to 10 mmol/l. The rejection using the references taught and the suggestion to optimize from the ranges and material taught by ‘942 would still apply.  As discussed in the rejection above, ‘942 gives a possible reducing agent amount of 0.001 to 1 mol/l, which when converted into mmol/l gives  1 to 1000 mmol/l.  Therefore, there would be overlap between the ranges at 1 to 10 mmol/l, for example.  As well, the amount of formaldehyde would be a percentage of the 0.001 to 1 mol/l from the decomposition of the Rongalite.  Therefore, as discussed in the rejection it would be understood from the optimization that the enhancer and reducing agent of formaldehyde would have ratios predictably and acceptably in the claimed range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718